Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 26 March 2020, and IDS, filed 26 March 2020.

2. 	Claims 1-13 are pending.  Claims 1, 12, and 13 are independent claims.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 26 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: receiving a reference document; extracting a target text from the reference document and generating an audio from the target text; generating a rendered text and one or more speech marks from the target text of the reference document; synchronizing the rendered text with the audio; dynamically resizing the rendered text; and dynamically highlighting a portion of the rendered text that is synchronized with a portion of the audio as heard by a user at any given time in order to provide the user with a Read-Along in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 5-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettman (U.S. Publication 2016/0117293 A1).
As per independent claim 1, Dettman discloses an information processing apparatus (See Dettman, Figure 6) comprising:
a processor (See Dettman, paragraph 0015, describing an ETL server 105) programmed to:
extract from a document a proper noun that is likely to represent a provider of the document or a receiver of the document (See Dettman, paragraphs 0017-0018, describing the ETL server operable to identify a proper noun that is likely the author [provider] of a document); and
determine whether an attribute of the proper noun is the provider or the receiver by referring to: information obtained from the proper noun; or information obtained from a vicinity of the proper noun on the document (See Dettman, paragraphs 0018, 0024, and 0040, describing a descriptor value [attribute] that is located near the proper noun and identifies the proper noun as an author or provider of a document).
As per dependent claim 5, Dettman discloses the limitations of claim 1 as described above.  Dettman also discloses wherein the information obtained from the proper noun is attribute information concerning characters representing the proper noun (See Dettman, paragraph 0040).
As per dependent claim 6, Dettman discloses the limitations of claim 5 as described above.  Dettman also discloses wherein the processor is programmed to determine whether the attribute of the proper noun is the provider or the receiver of the document by determining whether the attribute information concerning the characters representing the proper noun is identical to attribute information concerning characters located near the proper noun on the document (See Dettman, paragraph 0040).
As per dependent claim 7, Dettman discloses the limitations of claim 6 as described above.  Dettman also discloses wherein the processor is programmed to: upon a determination that the attribute information concerning the characters representing the proper noun is different from the attribute information concerning the characters located near the proper noun on the document, determine that the attribute of the proper noun is the receiver (See Dettman, paragraphs 0040-0042).
As per dependent claim 8, Dettman discloses the limitations of claim 6 as described above.  Dettman also discloses wherein the processor is programmed to: upon a determination that the attribute information concerning the characters representing the proper noun is identical to the attribute information concerning the characters located near the proper noun on the document, determine that the attribute of the proper noun is the provider (See Dettman, paragraphs 0040-0042).
As per independent claim 12, Dettman discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (See Dettman, Figure 6) the process comprising:
extract from a document a proper noun that is likely to represent a provider of the document or a receiver of the document (See Dettman, paragraphs 0017-0018, describing the ETL server operable to identify a proper noun that is likely the author [provider] of a document);
determine whether an attribute of the proper noun is the provider or the receiver by referring to: information obtained from the proper noun; or information obtained from a vicinity of the proper noun on the document (See Dettman, paragraphs 0018, 0024, and 0040, describing a descriptor value [attribute] that is located near the proper noun and identifies the proper noun as an author or provider of a document); and
associating the extracted proper noun and the determined attribute with each other (See Dettman, paragraphs 0040-0042, describing determining that the descriptor value confirms with characteristics of the tag value, i.e. the words that resemble a name [proper noun]).
As per independent claim 13, Dettman discloses an information processing apparatus (See Dettman, Figure 6).
Independent claim 13 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettman (U.S. Publication 2016/0117293 A1), as applied to claim 1 above, and further in view of Zhang (U.S. Patent 9,449,080 B1).
	As per dependent claim 2, Dettman teaches the limitations of claim 1 as described above.  Dettman does not teach expressly wherein the processor is programmed to: upon a determination that a word accompanying an addressee is added to the proper noun, determine that the attribute of the proper noun is the receiver, however, Zhang teaches this limitation (See Zhang, Column 8, lines 9-24, describing grammatical attributes that may be used to determine if a term is a person who is the recipient of a document).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the attribute describing a recipient of a document of Zhang with the proper noun extracted from a document of Dettman.  The motivation for doing so would have been to determine the importance of a term in the text content, such as assigning a weight value to the term based on one or more of the attributes, as taught by Zhang (See Zhang, Column 8, lines 19-24).  Therefore, it would have been obvious to combine Zhang with Dettman for the benefit of determining the importance of a term in the text content, such as assigning a weight value to the term based on one or more of the attributes, to obtain the invention as specified in claim 2.
	As per dependent claim 3, Dettman and Zhang teach the limitations of claim 2 as described above.  Dettman and Zhang also teach wherein the processor is programmed to: upon a determination that a word accompanying the addressee is added to the proper noun and a canceling mark is added to the word, determine that the attribute of the proper noun is the provider (See Dettman, paragraph 0040).
	As per dependent claim 9, Dettman teaches the limitations of claim 1 as described above.  Dettman does not teach expressly wherein the processor is programmed to determine whether the attribute of the proper noun is the provider or the receiver by referring to a position of the proper noun on the document, however, Zhang teaches this limitation (See Zhang, Column 8, lines 9-24, describing grammatical attributes describing the position of a term within a document, such as whether the term is in the subject or predicate position in a document, which may be used to determine if a term is a person who is the recipient of a document).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the attribute describing the position of a term within a document, such as whether the term is in the subject or predicate position in a document used to describe a recipient of a document of Zhang with the proper noun extracted from a document of Dettman.  The motivation for doing so would have been to determine the importance of a term in the text content, such as assigning a weight value to the term based on one or more of the attributes, as taught by Zhang (See Zhang, Column 8, lines 19-24).  Therefore, it would have been obvious to combine Zhang with Dettman for the benefit of determining the importance of a term in the text content, such as assigning a weight value to the term based on one or more of the attributes, to obtain the invention as specified in claim 9.



7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.





Allowable Subject Matter

8.	Claims 4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Nagao (U.S. Publication 2005/0154971 A1 A1) discloses a document processing apparatus having authoring capability for describing a document structure.
- Marukawa (U.S. Publication 2006/0206464 A1 A1) discloses a document processing system.
	- Wisser (U.S. Patent 11,424,020 B2) discloses a cloud-based interactive digital medical imaging and patient health information exchange platform.
- Henkin (U.S. Patent 7,478,089 B2) discloses real-time web page context analysis for the real-time insertion of textual markup objects and dynamic content.
- Ikeda (U.S. Patent 7,251,434 B2) discloses a color image forming apparatus.
	
 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176